[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                          FILED
                     ____________________________U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                                                      MARCH 14, 2011
                             No. 10-11923               JOHN LEY
                         Non-Argument Calendar           CLERK
                     ____________________________

                 D.C. Docket No. 8:07-cv-01779-EAK-TGW


GARY W. NASH,
BEVERLY J. NASH, his wife,
                                                      Plaintiffs-Appellants,

                                   versus

PUBLIX SUPER MARKETS, INC.,
DIVINE PROVIDENCE, INC., d.b.a.
Divine Providence Food Bank/America’s
Second Harvest of Tampa Bay,
WILLIAM H. MILES,

                                                Defendants-Appellees.
                    ______________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                   ______________________________

                              (March 14, 2011)

Before TJOFLAT, WILSON, and HILL, Circuit Judges.

PER CURIAM:
       This is an appeal from the grant of defendants’s/appellees’s, Publix Super

Markets, Inc. (Publix), and Divine Providence, Inc., d/b/a Divine Providence Food

Bank/America’s Second Harvest of Tampa Bay (Divine Providence), motions for

summary judgment against plaintiffs/appellants, Gary W. Nash (Nash) and

Beverly J. Nash, on their claims for malicious prosecution and loss of consortium.

The claims arose from a prior criminal prosecution of Nash by the Office of State

Attorney on a 161-count indictment for grand theft, dealing in stolen property,

organized fraud, conspiracy to commit RICO violation, and RICO violation, of

which, in a non-jury trial, Nash was found not guilty on all counts.

       We have reviewed the record in this appeal, the briefs and the arguments of

counsel. Finding no error, we affirm the judgment of the district court.1

       AFFIRMED.




       1
         The earlier order of the district judge, dated July 7, 2008, holding that William H.
Miles was entitled to qualified immunity, and referenced on page 12 of the final order on appeal,
dated March 26, 2010, is correct and affirmed as well.

                                                2